1. The principal question presented is one of statutory construction. It is the duty of the court to ascertain from competent evidence what the legislature of 1889 meant when it provided that the "rates for fares and freights existing at the time of the passage of this act shall not be increased on the roads leased or united under it." Laws 1889, c. 5, s. 17; P. S., c. 156, s. 42. Was the phrase "the rates for fares and freights" intended to refer to and designate every individual rate then in existence upon roads that might subsequently consolidate, or was it intended to apply to the aggregate sum that might be received from reasonable rates upon an equitable readjustment of the existing rates? Was the statute intended to operate as an absolute prohibition of the increase of a single rate, however unreasonable, unjust, and discriminatory it might be? If not, then the only other suggested construction of the statute is that it prohibited, not the increase of specific rates, but the increase of the aggregate rates.
2. It is elementary that in the construction of a statute the court must take into consideration, in connection with, and as explanatory of, the language of the legislature, the circumstances existing at the time of its passage relating to the subject-matter involved, which will often show the object or purpose the statute was designed to accomplish and the sense in which its language was used. A citation of authorities upon this point is quite unnecessary.
3. It is conceded that up to 1889, when the policy of the consolidation of the railroads became effective, the protection of the people of the state against the imposition of extortionate rates by the numerous railroad corporations then existing was understood *Page 240 
to be largely secured by competition between the railroads, and that the result was that there was little uniformity of transportation charges throughout the state. Where competition was the sharpest, the rates were the lowest; and where there was little or no competition, they were the highest. No rational basis of rate-making, growing out of the cost of the service rendered in a given locality, was adequately recognized. As a rule, the rates were either too high or too low according to the degree of competition. At length it became evident that this competitive policy was a ruinous one both to the public and to the railroads. "For the lessons of experience, as well as the deductions of reason, amply demonstrate that the public interest is not subserved by competition which reduces the rate of transportation below the standard of fair compensation." Manchester etc. R. R. v. Railroad, 66 N.H. 100, 127.
4. To promote the interests of the people and those of the railroads, the statute in question was passed. It was believed that better service at a reduced expense would be secured by discarding the competitive method of railroad regulation and authorizing a general consolidation of the existing railroad lines. But in order to make it absolutely certain that the expense to the people of the state would not exceed the expense they then had to pay for the same volume of business done by the consolidating roads, it was provided that "the rates for fares and freights" should not be increased. The fundamental idea was that the state, meaning the people as a whole, should receive better transportation facilities than they had before enjoyed, without any increase of expense for fares and freights. They were not providing for special favors to some shippers and unreasonable burdens to others, but for the protection of the people as a political unit in the expenses of railroad transportation. That such was the legislative conception of the purpose of the statute, under the conditions existing at the time of its passage, would seem to be a reasonable deduction.
5. If the members of the legislature in 1883, when this provision of the statute was first enacted, understood the inequality and injustice of the then existing fares and freights brought about by railroad competition, if this was in fact one of the evils of that method of conducting the transportation business of the state which it was proposed to obviate, it would be strange if they used language in the statute which the court must hold simply continued and sanctioned the old schedules of fares and freights. We must at least *Page 241 
give them credit for understanding the general lack of uniformity of fares and freights in the different parts of the state; and upon this reasonable assumption, it would be difficult to find, in the absence of unequivocal language to that effect, that they were dealing with the specific rates then existing, which they desired should remain indefinitely unless reduced under legislative authority. It is unreasonable to infer that their idea was that uniformity of rates should in all cases be secured by reducing all rates for a given service to the lowest rate produced in any part of the state by the disfavored policy of competition, which naturally would be out of all proportion to the service rendered. It is apparent, and it must have been understood by the legislature, that an approximate equality of rates upon any reasonable basis could only result from a general readjustment thereof, increasing some and decreasing others. Unless, therefore, it was the purpose of the legislature to sanction the inequality of rates then existing, it cannot be found that the statute in question related exclusively to specific rates.
6. But if, as is claimed, the legislature of 1889 took no pains to investigate the rate question and knew nothing of the unequal accommodations and charges connected with transportation by rail in this state, it would be a reproach on a coordinate branch of the government for the court to hold that the legislature determined arbitrarily that the various schedules of rates then in force were in every instance sufficiently high, which in the interest of the public and in fairness to the railroads should not be increased in a single instance. It would be a severe reflection on the wisdom of the legislature to say that they came to that conclusion without understanding the facts upon which it was based. If it is conceded that they had little conception of what is called modern classification and scientific rate-making, now resorted to in the business of railway management, it cannot be assumed by the court in construing this legislative language that the legislators were ignorant of the material facts bearing upon the subject in hand, which were patent and not concealed by scientific mystery. It is unreasonable to find from their assumed ignorance of the facts of existing rates and charges that they intended to prohibit an increase of rates in all cases; while if they understood the inequality and the disproportionate charges for fares and freights, as it must be assumed they did, it is absurd to suppose their purpose was to continue them.
7. If there is evidence contained in unauthenticated reports of *Page 242 
hearings before legislative committees that indicate that some men thought, or assumed to think, that the statute of 1883 prevented the increase of specific rates, it is of very little weight or importance upon the question of legislative intention. The question is, not what some men thought, or what individual members of the legislature conceived the language to mean, or what individual members of the court might think was most expedient under the circumstances (Pollard v. Gregg, ante, 190, 194), but what was the intention of the legislature as a composite body, expressed in, or fairly inferable from, the language embodied in the statute. The evidence referred to is of doubtful admissibility, and if considered, it is of little consequence; certainly it is far from conclusive. It has been held that the court, in construing an act, will not consider the motives, or reasons, or opinions expressed by individual members of congress in debate, but will look, if necessary, to the public history of the times in which it was passed. Keyport etc. Co. v. Company, 18 N. J. Eq. 13, 24; Cumberland County v. Boyd, 113 Pa. St. 52; Taylor v. Taylor, 10 Minn. 107; Aldridge v. Williams, 3 How. 9; United States v. Railroad, 91 U.S. 72; District of Columbia v. Company, 108 U.S. 243; 2 Lewis Suth. Stat., s. 470.
8. When the belief is expressed in argument that the statute would not have been passed if it had been understood that it merely prevented an increase of charges in the aggregate, it might be equally germane to express the belief, in reply, that a distinct understanding that the statute would perpetuate and sanction the former unjust, inequitable, and discriminatory rates would have resulted in its defeat. The expression of a belief either way upon this point is neither helpful nor important.
9. The fact that the legislature of 1883 created a board of railroad commissioners, giving it power "to fix tables of maximum charges for the transportation of passengers and freights upon the several railroads operating within this state" and to "change the same from time to time as in the judgment of said board the public good may require" (Laws 1883, c. 101, s. 4), must be considered in connection with the statute forbidding the increase of rates; and when so considered, the conclusion is greatly strengthened that rates in the aggregate on the uniting roads, and not the individual rates, constituted the subject-matter of the legislation under discussion. Subject only to the prohibition against increasing the aggregate receipts from rates of transportation, the commissioners were fully authorized to readjust the specific rates in accordance *Page 243 
with a rational theory of justice to the railroads and equity and fairness to the people. But if the statute referred to specific rates only, it is not easy to see how the commissioners could fully perform the duty imposed upon them. Their duty was "to fix maximum charges" and to "change the same from time to time." Is it probable that the legislature, having prescribed the maximum rates, in the next chapter conferred in words the power to perform the same service upon the commissioners, intending, however, that their language in this respect should be held to mean nothing with reference to the uniting roads? It is very significant that such an intention was not expressed, as it easily might have been in a proviso, condition, or limitation defining the powers intended to be conferred upon the commissioners. The inference follows that the purpose was to empower the commissioners to readjust the transportation charges upon all railroad lines, raising some and lowering others, "as in the judgment of said board the public good may require." Of course, the legislative determination that the public good did not require such an adjustment of rates as would result in an increase of the receipts from the same amount of traffic was a limitation, and apparently the only definite limitation, upon the power of the commissioners with reference to the fixing of rates upon the consolidated roads. In this way unfair and discriminatory rates could be in a great measure avoided; and to accomplish such a result was the exident purpose of the legislature by the legislation of 1883 and 1889.
10. The statute of 1889, like the statute of 1883, also provided, as the concluding part of the section we have been considering, as follows: "And the decrease in the operating expenses consequent upon the leasing or uniting of any roads shall be met from time to time by a reasonable and just reduction of fares and freights." Is there such a difference in meaning between the expression "rates of fares and freights" in the first part of the section and the expression "fares and freights" in the last part, that it can be reasonably said that the prohibited increase applies to specific charges, while the reductions to be made on account of operating expenses refers to the fares and freights generally? No one seriously contends that the decrease in expenses was to be applied pro rata to all the individual fares and freights, but to a "reasonable and just reduction of fares and freights," considered as a whole or in the aggregate. No reason is suggested why these two similar expressions used in a single section of the statute should have two distinct and *Page 244 
dissimilar meanings. The presumption is they were used in the same sense and did not relate to special rates.
11. Other reasons of evidentiary importance upon this question of statutory construction of the same general purport as the foregoing could be suggested; but it would seem from what has already been referred to, that the restriction imposed by the statute was intended to limit the rates in the aggregate and not in specific instances. As the phrase in question is ambiguous in view of the subject-matter, I cannot reach the conclusion upon a reasonable construction of the language that the legislature intended to sanction the palpable inequalities and unjust discriminations in railroad rates, which resulted from the operation of an unreasonable competition, and to provide for their indefinite continuance, as a condition for railroad consolidation which it was believed would promote the public welfare.
I therefore concur in the opinion of the chief justice.